DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Specification
The disclosure is objected to because of the following informalities:
Page 6, delete the section titled “Referenced Cited”. This provisional application is part of your priority chain is not a “reference cited.” A “reference cited” is generally a prior art device which was done by another, and not one of the inventors of the current application.   
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, Last Line, before “filter element” add “the”.
Claims 2-4 are objected to for being in the form of multiple sentences. Applicant is reminded that EACH claim must be in a SINGLE sentence format which uses commas (,) as typical thought .
Appropriate correction is required.
Claim 6, Line 2, before “frame”, add “the”.
The abstract of the specification should not be included in future claim sets as submitted.
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim is not improper. Specifically, claim 7 refers to both claims 2 and 6 which is improper as each individual claim can only claim priority to ONE previously set forth claim. See MPEP § 608.01(n).  Accordingly, claim 7 has not been further treated on the merits.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. I.e., if applicant placed the subject matter of claim 4 into claim 1 and fixed the remaining 112 issues, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, Line 5 recites “measurable non-zero partial impedance.” However, it is indefinite and unclear as to what is meant by the term “measurable”? I.e., what structure is actually imparted to the structure as claimed in order for the structure as claimed to result in “measurable” non-zero partial impedance? Applicant is reminded that relative terms are generally not permitted within a claim as the metes and bounds of relative terminology tends to be indefinite in nature. In this instance, for purposes of examination the examiner assumes that the term “measurable” is meant to be any value which is non-zero for the impedance of water.
Claim 2 recites several relative terms such as “light weight”, “low cost” and “designed for reusability.” However, it is indefinite and unclear as to what structure is actually imparted to the structure as claimed in order for the structure as claimed to result in the structure being “light weight”, “low cost” and “designed for reusability”? Applicant is reminded that relative terms are generally not permitted within a claim as the metes and bounds of relative terminology tends to be indefinite in nature. This same rejection applies to the use of “lightweight”, “light weight”, “low cost” and “designed for reusability” as also recited in claims 3 and 4.
Claim 2 recites “The material would compliment this use.” However, it is indefinite and unclear as to what is implied by use of the term “compliment”? I.e., how does the term “compliment” actually change the structure of the invention as claimed? The same rejection applies to the use of “compliment this use” as also recited in claims 3 and 4. To overcome this rejection, the examiner recommends removing the phrase “The material would compliment this use” from each respective claim.
Claim 3 recites “the filter element… a plurality of openings…” However, it is indefinite and unclear as to how the “a plurality of openings” of the “filter element” as recited in claim 3 relate to the “a plurality of passages” of the “filter element” as already recited in claim 1? I.e., are the “a plurality of 
Claim 5 recites “would be constructed to any applicable size or shape…” However, the examiner notes that this recitation appears to be indefinite in nature as it not clearly set forth the metes and bounds of the term “any applicable size or shape…” I.e., how would a competitor know whether their invention was infringing upon the term “any applicable size or shape...” as this limitation does not actually have any clear metes and/or bounds?
Claim 5 recites “sufficiently wide to securely contain contents while maximizing lotic stream therethrough.” However, it is indefinite and unclear as to what is implied by use of the terms “sufficiently” and “maximizing”? I.e., how do the terms “sufficiently” and “maximizing” actually change the structure of the invention as claimed? To overcome this rejection, the examiner recommends removing these relative terms from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,702,657 (Cunningham et al.).
Regarding Claims 1-3, and 6, Cunningham et al. teaches: Claim 1 - a new submersible sieve apparatus (10) to be submerged into a channel of liquid, typically water, to be used as a, full gradient spectrum, lotic strainer to entrap entrained sediment comprising: an exoskeletal frame (12-16); a filter described in Column 2, Lines 45-66) therethrough, wherein the passages (described in Column 2, Lines 45-66) vary in size to provide an irregular surface, supported and enveloped by the frame (12-16); and a detached post-filter backing (internal frames members (17 and 18) form backing members) adjacent the filter element (27), having no passages therethrough, supported and enveloped by the frame (12-16) and adjacent filter element (27), (Figures 1-4); Claim 2 – wherein the detached post-filter backing (internal frames members (17 and 18) form backing members) is embodied from a light weight and non-porous material that allows the detached post-filter backing (internal frames members (17 and 18) form backing members) to conform. The detached post-filter backing (internal frames members (17 and 18) form backing members) is produced at a low cost and designed for reusability. The material would compliment this use, (Figures 1-4); Claim 3 – wherein the filter element (27) is embodied from a lightweight and pliable material, with a plurality of openings surrounded by an irregular surface (described in Column 2, Lines 45-66) that allows the filter element (27) to conform. The filter element (27) is produced at a low cost and designed for reusability. The material would compliment this use, (Figures 1-4); Claim 6 - wherein the filter element (27) would be proportional in size and shape to fit frame (12-16), (Figures 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649